Mr. PRESIDING JUSTICE ALLOY dissenting: I cannot agree with the conclusion in the majority opinion denying the recovery of liquidated damages against Petersen and Continental on the bid bond executed in favor of Hennepin Public Water District on the construction project referred to in the majority opinion. It is clear from the record that as late as October 3, 1966, Petersen was still willing to enter into the contract and to attempt performance. The record indicates that it was Continental’s final refusal to issue the performance bond which put Petersen in a position where Petersen abandoned the project and declined to enter into the contract with the Hennepin Water District. I do not believe that the record sustains the conclusion in the majority opinion that Petersen’s failure to perform according to the conditions of its bid bond was justified by the prior “nonperformance” of Hennepin. Also, Petersen would not have been subjected to penalties for late completion if such delay resulted from the delay by the water district. It would, therefore, follow, also, that the court was in error in concluding that the indemnification agreement executed by Petersen authorized the entry of judgment as against Petersen in the amounts which the court found to be due under the terms of the indemnity agreement. The record indicates that the only reason the contractor did not proceed in October 1966 was that Continental finally refused to issue a performance bond. I believe that the evidence supports the complaint of Hennepin and that the judgments of the Circuit Court of Putnam County should have been reversed.